 

Exhibit 10.53

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), is made and entered into
as of February 6, 2015, by and between Twinlab Consolidated Holdings, Inc., a
Nevada corporation (the “Company”), and 2014 Huntington Holdings, LLC
(“Investor”).

 

WHEREAS, Twinlab Consolidation Corporation (“TCC”), a wholly-owned subsidiary of
the Company, and the Investor are parties to a Securities Purchase Agreement,
dated as of August 1, 2014 (the “Purchase Agreement”), pursuant to which the
Investor purchased 1,528,384 shares of common stock, par value $0.0001 per
share, of TCC (“TCC Common Stock”);

 

WHEREAS, the shares of TCC Common Stock were converted into shares of common
stock, par value $0.0001 per share, of the Company pursuant to the Agreement and
Plan of Merger, dated September 4, 2014, by and among Mirror Me, Inc. (now known
as the Company), TCC MERGER CO. and TCC, as amended by that certain First
Amendment to Agreement and Plan of Merger dated September 16, 2014;

 

WHEREAS, the Company has assumed the obligations of TCC under the Purchase
Agreement with respect to registration of the shares of Common Stock (as defined
below); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties desire to enter into this Agreement in order to grant certain
registration rights to the Investor as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.          Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

 

 

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any other common equity securities issued by the Company, and any
other shares of stock issued or issuable with respect thereto (whether by way of
a stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble and includes the Company's
successors by merger, acquisition, reorganization or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Investor” has the meaning set forth in the preamble.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.(a).

 

2

 

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Registrable Securities” means (a) any shares of Common Stock held by the
Investor or issuable upon conversion, exercise or exchange of any securities
owned by the Investor at any time, and (b) any shares of Common Stock issued or
issuable with respect to any shares described in subsection (a) above by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization (it being
understood that for purposes of this Agreement, a Person shall be deemed to be a
holder of Registrable Securities whenever such Person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected). As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (i) a
Registration Statement covering such securities has been declared effective by
the Commission and such securities have been disposed of pursuant to such
effective Registration Statement, (ii) such securities are sold under
circumstances in which all of the applicable conditions of Rule 144 (or any
similar provisions then in force) under the Securities Act are met, (iii) such
securities are otherwise transferred and such securities may be resold without
subsequent registration under the Securities Act, or (iv) such securities shall
have ceased to be outstanding.

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities required to be paid by the Company pursuant to Section 5.

 

3

 

 

2.          Piggyback Registration.

 

(a)          Whenever the Company proposes to register any shares of its Common
Stock under the Securities Act for its own account (other than a registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 of the Securities Act is applicable, or a Registration Statement on
Form S-4, S-8 or any successor form thereto or another form not available for
registering the Registrable Securities for sale to the public), and the form of
Registration Statement to be used may be used for any registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice (in any event no later than 45 days prior to the filing or
initial submission of such Registration Statement) to the holders of Registrable
Securities of its intention to effect such a registration and, subject to
Section 2.(b) shall include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion from
the holders of Registrable Securities within 30 days after the Company's notice
has been given to each such holder. The Company may postpone or withdraw the
filing or the effectiveness of a Piggyback Registration at any time in its sole
discretion.

 

(b)          If the managing underwriter advises the Company and the holders of
Registrable Securities (if any holders of Registrable Securities have elected to
include Registrable Securities in such Piggyback Registration) in writing that
in its opinion the number of shares of Common Stock proposed to be included in
such registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering pursuant to
registration rights granted by the Company to other holders of Common Stock,
exceeds the number of shares of Common Stock which can be sold in such offering
and/or that the number of shares of Common Stock proposed to be included in any
such registration would adversely affect the price per share of the Common Stock
to be sold in such offering, the Company shall include in such registration (i)
first, the number of shares of Common Stock that the Company proposes to sell;
and (ii) second, the number of shares of Common Stock requested to be included
therein by holders of Registrable Securities and by such other holders of Common
Stock, allocated pro rata among all such holders on the basis of the number of
Registrable Securities and the number of shares of Common Stock (on a fully
diluted, as converted basis), as applicable, owned by all such holders or in
such manner as they may otherwise agree.

 

(c)           The Company shall select the investment banking firm or firms to
act as the managing underwriter or underwriters in connection with such
offering.

 

4

 

 

3.          Lock-up Agreement. Each holder of Registrable Securities agrees that
in connection with any public offering of the Company's Common Stock or other
equity securities, and upon the request of the managing underwriter in such
offering, such holder shall not, without the prior written consent of such
managing underwriter, during the period commencing on the pricing of any
offering pursuant to such registration and ending on the date specified by such
managing underwriter (such period not to exceed 180 days in the case of an IPO
or 90 days in the case of any registration other than an IPO), (a) offer,
pledge, sell, contract to sell, grant any option or contract to purchase,
purchase any option or contract to sell, hedge the beneficial ownership of or
otherwise dispose of, directly or indirectly, any shares of Common Stock or any
securities convertible into, exercisable for or exchangeable for shares of
Common Stock (whether such shares or any such securities are then owned by the
Holder or are thereafter acquired), or (b) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of such securities, whether any such transaction
described in clause (a) or (b) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise. The foregoing provisions
of this Section 3 shall not apply to sales of Registrable Securities to be
included in such offering pursuant to Section 2(a) and shall be applicable to
the holders of Registrable Securities only if all officers and directors of the
Company and all stockholders owning more than 10% of the Company's outstanding
Common Stock are subject to the same restrictions. Notwithstanding anything to
the contrary contained in the foregoing, a holder of Registrable Securities may
during the period set forth above transfer any of the Registrable Securities (i)
by gift or (ii) to family members; provided, however, that any recipient of
Registrable Securities pursuant to clauses (i) and (ii) must agree in writing to
be bound by the provisions of this Agreement as a condition of such gift or
transfer to family members. Each holder of Registrable Securities agrees to
execute and deliver such other agreements as may be reasonably requested by the
Company or the managing underwriter which are consistent with the foregoing or
which are necessary to give further effect thereto. Notwithstanding anything to
the contrary contained in this Section 3, each holder of Registrable Securities
shall be released, pro rata, from any lock-up agreement entered into pursuant to
this Section 3 in the event and to the extent that the managing underwriter or
the Company permit any discretionary waiver or termination of the restrictions
of any lock-up agreement pertaining to any officer, director or holder of
greater than 10% of the outstanding Common Stock.

 

4.          Registration Procedures. If and whenever the holders of Registrable
Securities request that any Registrable Securities be registered pursuant to the
provisions of this Agreement, the Company shall use its reasonable best efforts
to effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as soon as reasonably practicable:

 

(a)          prepare and file with the Commission a Registration Statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such Registration Statement to become effective;

 

5

 

 

(b)          prepare and file with the Commission such amendments,
post-effective amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period of not less than 180 days, or if
earlier, until all of such Registrable Securities have been disposed of and to
comply with the provisions of the Securities Act with respect to the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement;

 

(c)          within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto, furnish to one counsel selected
by holders of a majority of such Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the review, comment
and approval of such counsel;

 

(d)          notify each selling holder of Registrable Securities, promptly
after the Company receives notice thereof, of the time when such Registration
Statement has been declared effective or a supplement to any Prospectus forming
a part of such Registration Statement has been filed;

 

(e)          furnish to each selling holder of Registrable Securities such
number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and any supplement thereto (in each case
including all exhibits and documents incorporated by reference therein) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;

 

(f)          use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any selling holder reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
holders to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holders; provided, that the Company shall not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this Section 4.(f);

 

(g)          notify each selling holder of such Registrable Securities, at any
time when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such holder, the Company shall
prepare a supplement or amendment to such Prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;

 

6

 

 

(h)          make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement;

 

(i)          provide a transfer agent and registrar (which may be the same
entity) for all such Registrable Securities not later than the effective date of
such registration;

 

(j)          use its reasonable best efforts to cause such Registrable
Securities to be listed on each securities exchange on which the Common Stock is
then listed;

 

(k)          in connection with an underwritten offering, enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the holders of such
Registrable Securities or the managing underwriter of such offering reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including, without limitation, making appropriate officers of the
Company available to participate in “road show” and other customary marketing
activities (including one-on-one meetings with prospective purchasers of the
Registrable Securities);

 

(l)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and make available to its
stockholders an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder) no later than 30
days after the end of the 12-month period beginning with the first day of the
Company's first full fiscal quarter after the effective date of such
Registration Statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act;

 

(m)          furnish to each selling holder of Registrable Securities and each
underwriter, if any, with (i) a legal opinion of the Company's outside counsel,
dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), in form and substance as is
customarily given in opinions of the Company's counsel to underwriters in
underwritten public offerings; and (ii) a “comfort” letter signed by the
Company's independent certified public accountants in form and substance as is
customarily given in accountants' letters to underwriters in underwritten public
offerings;

 

7

 

 

(n)          without limiting Section 4.(f) above, use its reasonable best
efforts to cause such Registrable Securities to be registered with or approved
by such other governmental agencies or authorities as may be necessary by virtue
of the business and operations of the Company to enable the holders of such
Registrable Securities to consummate the disposition of such Registrable
Securities in accordance with their intended method of distribution thereof;

 

(o)          notify the holders of Registrable Securities promptly of any
request by the Commission for the amending or supplementing of such Registration
Statement or Prospectus or for additional information;

 

(p)          advise the holders of Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued; and

 

(q)          otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

 

5.          Expenses. All expenses (other than Selling Expenses) incurred by the
Company in complying with its obligations pursuant to this Agreement and in
connection with the registration and disposition of Registrable Securities,
including, without limitation, all registration and filing fees, underwriting
expenses (other than fees, commissions or discounts), expenses of any audits
incident to or required by any such registration, fees and expenses of complying
with securities and “blue sky” laws, printing expenses, fees and expenses of the
Company's counsel and accountants and reasonable fees and expenses of one
counsel for the holders of Registrable Securities participating in such
registration as a group (selected by the holders of a majority of the
Registrable Securities included in the registration), shall be paid by the
Company. All Selling Expenses relating to Registrable Securities registered
pursuant to this Agreement shall be borne and paid by the holders of such
Registrable Securities, in proportion to the number of Registrable Securities
registered for each such holder.

 

8

 

 

6.          Indemnification.

 

(a)          The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, such holder's
officers, directors, managers, members, partners, stockholders and Affiliates,
each underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Person, if any, who controls any of the
foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 promulgated under the Securities
Act) or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation or alleged violation by
the Company of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, qualification or compliance; and shall
reimburse such Persons for any legal or other expenses reasonably incurred by
any of them in connection with investigating or defending any such loss, claim,
action, damage or liability, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such holder
expressly for use therein or by such holder's failure to deliver a copy of the
Registration Statement, Prospectus, free-writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendments or supplements
thereto (if the same was required by applicable law to be so delivered) after
the Company has furnished such holder with a sufficient number of copies of the
same prior to any written confirmation of the sale of Registrable Securities.

 

(b)          In connection with any registration in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify and hold
harmless, the Company, each director of the Company, each officer of the Company
who shall sign such Registration Statement, each underwriter, broker or other
Person acting on behalf of the holders of Registrable Securities and each Person
who controls any of the foregoing Persons within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act against any losses, claims,
actions, damages, liabilities or expenses resulting from any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in Rule
405 promulgated under the Securities Act) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such holder; provided, that
the obligation to indemnify shall be several, not joint and several, for each
holder and shall be limited to the net proceeds (after underwriting fees,
commissions or discounts) actually received by such holder from the sale of
Registrable Securities pursuant to such Registration Statement.

 

9

 

 

(c)          Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 6, such
indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that if (i) any indemnified party shall have
reasonably concluded that there may be one or more legal or equitable defenses
available to such indemnified party which are additional to or conflict with
those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party's
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Person controlling such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.

 

10

 

 

(d)          If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The parties agree that it would not be just
and equitable if contribution pursuant hereto were determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to herein. No Person guilty or liable of
fraudulent misrepresentation shall be entitled to contribution from any Person.

 

7.          Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person's securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided, that no
holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder's ownership of its shares of Common Stock to be sold in the offering
and such holder's intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 6.

 

8.          Rule 144 Compliance. With a view to making available to the holders
of Registrable Securities the benefits of Rule 144 under the Securities Act and
any other rule or regulation of the Commission that may at any time permit a
holder to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3 (or any successor form), the Company
shall:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, at all times after
the effective date of such Registration Statement;

 

(b)          use reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, at any time after the Company has become
subject to such reporting requirements; and

 

11

 

 

(c)          furnish to any holder so long as the holder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and of the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed or furnished by the Company as such holder may reasonably request in
connection with the sale of Registrable Securities without registration.

 

9.          Preservation of Rights. The Company shall not (a) grant any
registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder, or (b) enter into any agreement,
take any action, or permit any change to occur, with respect to its securities
that violates or subordinates the rights expressly granted to the holders of
Registrable Securities in this Agreement.

 

10.         Termination. This Agreement shall terminate and be of no further
force or effect when there shall no longer be any Registrable Securities
outstanding; provided, that the provisions of Section 5 and Section 6 shall
survive any such termination.

 

11.         Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the fifth day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11).

 

If to the Company: Twinlab Consolidated Holdings, Inc.   632 Broadway, Suite 201
  New York, NY 10012   Facsimile: (212) 505-5413  
E-mail:  rneuwirth@twinlab.com   Attention: General Counsel     with a copy to:
Wilk Auslander LLP   1515 Broadway   New York, NY 10036   Facsimile No.: (212)
752-6380   Attention: Joel I. Frank

  

12

 



 

If to Investor: 2014 Huntington Holdings, LLC   c/o Wild, Maney & Resnick, LLP  
20 Crossways Park North, Suite 412   Woodbury, NY 11797   Facsimile:  (516)
364-3717     with a copy to (which copy shall not constitute notice): Kramer
Levin Naftalis & Frankel LLP   1177 Avenue of the Americas   New York, NY 10036
  Facsimile: (212) 715-8000   E-mail: MBrooks@KRAMERLEVIN.com   Attention:
Michael T. Brooks



 

12.         Entire Agreement. This Agreement, together with the Purchase
Agreement and any related exhibits and schedules thereto, constitutes the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. Notwithstanding the foregoing, in the event of any conflict
between the terms and provisions of this Agreement and those of the Purchase
Agreement, the terms and conditions of this Agreement shall control.

 

13.         Successor and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The Investor may assign its rights hereunder to any
purchaser or transferee of Registrable Securities; provided, that such purchaser
or transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as
the Investor whereupon such purchaser or transferee shall have the benefits of,
and shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of the
Investor herein and had originally been a party hereto.

 

14.         No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

15.         Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

13

 

 

16.         Amendment, Modification and Waiver. The provisions of this Agreement
may only be amended, modified, supplemented or waived with the prior written
consent of the Company and the holders of a majority of the Registrable
Securities. No waiver by any party or parties shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

17.         Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

18.         Remedies. Each holder of Registrable Securities, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

19.         Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether of the State of New York or any other jurisdiction). Any legal
suit, action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States or the courts of the State of New York in each case located in the
city of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. Service of
process, summons, notice or other document by mail to such party's address set
forth herein shall be effective service of process for any suit, action or other
proceeding brought in any such court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or any proceeding in such courts and irrevocably waive and agree not to plead or
claim in any such court that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

 

14

 

 

20.         Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 20.

 

21.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement on the date first written above.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.       By: /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title: President and Chief Executive Officer         2014
HUNTINGTON HOLDINGS, LLC         By: /s/ Jonathan Greenhut   Name: Jonathan
Greenhut   Title: Authorized Signatory

 



16

